DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/16/2022 has been entered. Claims 31-60 remain pending in the application. Applicant’s amendments to the claims have overcome the objection and the 112 (b) rejection previously set forth in the Non-Final Office Action mailed 12/16/2021.

Response to Arguments
Applicant’s arguments, filed 03/16/2022, with respect to the rejections of claim 31 under 103 have been fully considered and are not persuasive.

Applicant argues (page 14)

    PNG
    media_image1.png
    273
    468
    media_image1.png
    Greyscale

The Office Action identifies capacitor Cmem as corresponding to the membrane capacitor and a bridge constructed by PMOS and NMOS transistors connected in series and connected at a midpoint thereof to the membrane capacitor. This point of the circuit in Schaik, indicated by the arrow, does not correspond to the output of the artificial neuron.
In response
Fig. 7 (below) of the current Application shows the midpoint connects to the inverter, and in page 13 last two paragraphs and page 14 first paragraph recites “When the membrane potential Cm reaches the threshold voltage of the first inverter 5, a corresponding potential is then transmitted … the membrane capacitor Cm charges via the open conduction channel of the PMOS. This charge corresponds to the rising edge of the output spike … When the threshold voltage of the second inverter 6 is reached, a corresponding potential is transmitted to the gate of the NMOS transistor 7 … the membrane capacitor Cm begins to discharge when the conduction channel of the NMOS is opened. This discharge corresponds to the falling edge of the output spike”.

    PNG
    media_image2.png
    291
    400
    media_image2.png
    Greyscale


While, Schaik (as modified) in Fig. 1 (above) also show the midpoint connects to the inverters, and on page 618, section 2.2 recites “If Vmem rises above Vthres, the output voltage of the comparator Vcomp will rise to the positive power supply. The output of the following inverter Vinv1 will thus go low … a second inverter will allow the capacitance CK to be charged at a rate controlled by the currentKup· As soon as the voltage Vinv2 on CK is high enough to allow conduction of the NMOS whose gate it controls … discharge the membrane capacitance”. Therefore, the midpoint of the circuit in Schaik corresponds to the output spike.

Applicant argues (page 15)
The input of inverter Inv1 is connected to the source of NMOS transistor M1 whose gate is connected to the membrane capacitor … Zhao, therefore, does not disclose or suggest the input of a first inverter being connected to the membrane capacitor as recited in Claim 31.
In response
Zhao in Fig. 5 shows the input of Inv1 connect to the membrane capacitor Cm in two ways (indicated by the arrows), therefore, Zhao Fig. 5 does teach the connecting limitation, unless the Applicant clarifies a specific way to connect the input of the inverter to the membrane capacitor.


    PNG
    media_image3.png
    489
    667
    media_image3.png
    Greyscale


Applicant argues (pages 15-16)
The Office Action looks to Zdeblick for a negative feedback circuit operating at the recited voltages and refers to Figure 7A showing circuit 700. However, the structure of Figure 7A is different from that of Claim 31 and there is no discussion of how such a different circuit would provide modification to modify a circuit such as that disclosed in Schaik or Zhao. Circuit 700 is a one-shot circuit for a pacemaker and designed for V d= I .4V ([0 166]), not an artificial neuron.
In response
The limitation “a negative feedback circuit” is taught by Zhao, Zhao in Figs 5-6, pages 23:7-23:8, section 3.1 and 3.1.1. disclose a proposed analog neuron and the descriptions of the model comprising 11 functional modules including a feedback buffer model supplied by the power supply VDD. Combining Zdeblick is to add to Schaik (as modified) the missing element which is “a circuit supplied by a power supply at a negative voltage between -200 mV and 0 mV and at a positive voltage Vd between 0 mV and + 200 mV”. While, Zdeblick in Fig. 7A, paragraphs 0164-0166 disclose a circuit 700 including p-channel transistor 710 and n-channel transistor 711 connect in series to generate a bridge, the circuit also includes inverters 712-715, VDD 701 and VSS 703 which represent the high low power supply voltages to the circuit, in Fig. 62 and paragraph 0471 disclose data from experiments … The experiment was performed in a voltage range of about -0.2V to about 0.2V”; Since VDD is a positive voltage and VSS is a negative voltage, therefore, the power supply to the circuit are the positive voltage VDD between 0 and + 0.2 V, and the negative voltage VSS between – 0.2 V and 0.

Applicant argues (page 16)
Figure 1 of Schaik includes a comparator circuit between the membrane circuit and the input of the first inverter. This comparator dissipates power because it is always conducting a current, whether in standby mode or during the generation of pulses. Thus, having the comparator in the structure of Schaik is not suitable for very low power operation and teaches away from the structure of Claim 31.
In response
The claim does not recite limitation about “very low power operation”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-36 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Schaik (Building blocks for electronic spiking neural networks – Applicant provided NPL) in view of Zhao et al. (Spike-Time-Dependent Encoding for Neuromorphic Processors – Applicant provided NPL) and further in view of Zdeblick et al. (US Pub. 2010/0204766).
As per claim 31, Schaik teaches an artificial neuron comprising: 
a capacitor as a membrane capacitor [Fig. 1, page 617, section 2.1, a membrane capacitance, Cmem]; 
an input as an external synaptic excitation current, the membrane capacitor integrating the input current [Fig. 1, page 617, section 2.1, “Excitatory inputs (i > 0) simply add charge to the membrane capacitance”]; 
a circuit supplied by a power supply at a negative voltage and at a positive voltage [Fig. 1 discloses a neuron circuit supplied by power supply V+ and V-] comprising: 
a bridge based on PMOS and NMOS transistors in series and connected, at drains thereof, by a midpoint to the membrane capacitor, the midpoint defining an output of the artificial neuron [Fig. 1 discloses a PMOS and NMOS connects in series generating a bridge and connecting with Cmem by the midpoint]; and
at least one capacitor as a delay capacitor, between a gate and a source of one of the transistors of the bridge [Fig. 1 shows deley capacitor Ck between the gate and V-]; 
only two CMOS inverters connected in a cascade manner, each including two transistors [Fig. 1, page 618, section 2.2 disclose inverter 1 and inverter 2, each includes 2 transistors], an output of the first one of the two CMOS inverters being connected to an input of a second one of the two CMOS inverters and to a gate of one of the transistors of the bridge [Fig. 1 shows an output of the inv1 (first inverter) connects to the input of inv2 (second inverter), and also connects to PMOS transistor of the bridge], an output of the second one of the two CMOS inverters being connected to a gate of the other transistor of the bridge [Fig. 1 shows the output of inv2 connects to the NMOS of the bridge]; or
only three CMOS inverters, with two of the three CMOS inverters being connected in a cascade manner, each including two transistors, an input of first one of the three CMOS 5Application No. 16/092,649 Reply to Office Action of December 16, 2021 inverters being connected to the membrane capacitor and an output of the first one of the three CMOS inverters being connected to an input of a second one of the three CMOS inverters, an output of the second one of the three CMOS inverters being connected to a gate of one of the transistors of the bridge, an input of [[the]] a third one of the three CMOS inverters being connected to the membrane capacitor and an output of the third one of the three CMOS inverters being connected to a gate of the other transistor of the bridge.  
Schaik does not explicitly teach
a negative feedback pulse circuit supplied by a power supply at a negative voltage between -200 mV and 0 mV and at a positive voltage Vd between 0 mV and + 200 mV (emphasis added);
an input of a first one of the two CMOS inverters being connected to the membrane capacitor.
Zhao teaches
a negative feedback pulse circuit [Figs 5-6, pages 23:7-23:8, section 3.1 and 3.1.1. disclose a proposed analog neuron and the descriptions of the model comprising 11 functional modules including a feedback buffer model supplied by the power supply VDD];
an input of the first inverter being connected to the membrane capacitor [Fig. 5 shows the input of Inv1 connects to the membrane capacitor Cm].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of connecting an input of the first inverter to the membrane capacitor of Zhao. Doing so would help controlling the output of the first inverter based on the membrane voltage is higher or lower than a threshold (Zhao, page 23:8, section 3.1.2).
Schaik and Zhao do not teach
a circuit supplied by a power supply at a negative voltage between -200 mV and 0 mV and at a positive voltage Vd between 0 mV and + 200 mV.
Zdeblick teaches
a circuit supplied by a power supply at a negative voltage between -200 mV and 0 mV and at a positive voltage Vd between 0 mV and + 200 mV [Fig. 7A, paragraphs 0164-0166 disclose a circuit 700 including p-channel transistor 710 and n-channel transistor 711 connect in series to generate a bridge, the circuit also includes inverters 712-715, VDD 701 and VSS 703 which represent the high low power supply voltages to the circuit; paragraph 0471, “FIG. 62 shows data from experiments … The experiment was performed in a voltage range of about -0.2V to about 0.2V ”; Since VDD is a positive voltage and VSS is a negative voltage, therefore, the power supply to the circuit are the positive voltage VDD between 0 and + 0.2 V, and the negative voltage VSS between – 0.2 V and 0],
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of supplying power at a negative voltage between -200 mV and 0 mV and at a positive voltage Vd between 0 mV and + 200 mV of Zdeblick. Doing so would help waking up the circuit using the voltage and frequency in a certain range (Zdeblick, 0492).

As per claim 33, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik further teaches
two delay capacitances, a delay capacitance connected to the PMOS transistor being lower than a delay capacitance connected to the NMOS transistor, with optimum being zero [Fig 1 disclose capacitor Ck connects to the NMOS having the capacitance higher than a capacitor connects to the PMOS which is absence from the circuit (being of zero capacitance)].  

As per claim 34, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik further teaches
the delay capacitance connected to the NMOS transistor being greater than the membrane capacitance [Fig. 1, page 618, section 2.2, “If Vmem rises above Vthres the output voltage of the comparator Vcomp will rise to the positive power supply … a second inverter will allow the capacitance CK to be charged at a rate controlled by the current IKup· As soon as the voltage Vinv2 on CK is high enough to allow conduction of the NMOS whose gate it controls, the 'potassium current' IK will be able to discharge the membrane capacitance”; It can be seen that when Vmem rises above Vthres … the capacitance CK will be charged … and the membrane capacitance will be discharge, thus the capacitance CK is greater than the membrane capacitance during that period].  

As per claim 35, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik further teaches
operating in stable mode, the PMOS and NMOS transistors of the bridge having different conductance values [Fig. 1 shows the connections of Cmem, the two transistors and INa and IK, where the excitatory inputs i > 0 (operating in stable mode), it can be seen that the conductance values of the two transistors are different according to Ohm’s law].  

As per claim 36, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik further teaches
operating in relaxation oscillator mode, the PMOS and NMOS transistors of the bridge having conductance values [Fig. 1, page 617, section 2.1, disclose the connections of Cmem, the two transistors and INa and IK, where “In the absence of any input (i = 0), the membrane voltage will be drawn to its resting potential (controlled by V_) by this leakage current, it can be seen that the PMOS and NMOS transistors of the bridge having conductance values].  

As per claim 55, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik further teaches
An artificial central pattern generator, comprising at least two artificial neurons as claimed in claim 31, as a pre-neuron and a post-neuron respectively, and an inhibitory synapse [page 622, section 3.3, “The connections between biological neurons are called synapses. A spike arriving at a synapse can be excitatory, inhibitory”; abstract, “Circuits that model these interactions … include the circuits for excitatory, inhibitory and shunting inhibitory synapses”].  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Nunally (US Patent 5,615,305).
As per claim 32, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not explicitly teach
charging of the membrane capacitor being provided by the PMOS transistor of the bridge and discharging thereof being provided by the NMOS transistor.  
Nunally teaches
charging of the membrane capacitor being provided by the PMOS transistor of the bridge and discharging thereof being provided by the NMOS transistor [Figs 3-4, Col. 5, lines 12-27, “When the impulse 51 arrives … turning on the PMOS transistor 44 and stepping up the charge provided to the capacitor 46 … the inhibitory pulse 58 activates … turning on the NMOS transistor 45 and providing a discharge step 64 in the waveform O … capacitor 46 is eventually discharge”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of charging and discharging of the membrane capacitor using the PMOS and NMOS transistors respectively of Nunally. Doing so would help the system to recognize a first and a second threshold levels and providing a level output that is changed in response to a signal input (Nunally, Fig. 5, Col. 5, lines 28-31).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of DeYong et al. (US Patent 5,355,435).
As per claim 37, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not teach
the negative feedback pulse circuit being supplied by the power supply with a negative voltage between -100 mV and -50 mV and the positive voltage between +50 and +100 mV.  
DeYong teaches
the negative feedback pulse circuit being supplied by the power supply with a negative voltage between -100 mV and -50 mV [Col. 13, lines 15-37, “In the absence of signals, the post synaptic side of the membrane is at the resting potential, which is the membrane potential at which there is no flow of ions across the membrane, approximately -70 mV … Using the values from Table 1 and Equation 1 gives a resting membrane potential of -68.0 mV”; Fig. 3 shows the voltage range going from -80 mV to -58 mV] and the positive voltage between +50 and +100 mV [Col. 13, lines 46-48, “the maximum membrane potential during an AP to be approximately 50 to 60 mV”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of supplying a power supply with the negative voltage between -100 mV and -50 mV and the positive voltage between +50 and +100 mV of DeYong. Doing so would help waking up the circuit using the voltage and frequency in a certain range (Zdeblick, 0492).

As per claim 38, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not teach
a difference of the positive voltage minus negative voltage causing a voltage gain of each CMOS inverter to be greater than or equal to 2.  
DeYong teaches
a difference of the positive voltage minus negative voltage causing a voltage gain of each CMOS inverter to be greater than or equal to 2 [Col. 13, lines 15-37, “In the absence of signals, the post synaptic side of the membrane is at the resting potential, which is the membrane potential at which there is no flow of ions across the membrane, approximately -70 mV … Using the values from Table 1 and Equation 1 gives a resting membrane potential of -68.0 mV … the maximum membrane potential during an AP to be approximately 50 to 60 mV”; since the resting potential is about -70 mV, and the positive potential is about 50 mV, thus the difference between the positive and negative voltage is about 120 mV, and therefore read on the claim limitation (according to the specification of the Application)].  
Page 7, 2nd paragraph in the specification of the current Application recites “The difference (Vd-Vs) preferably is established so that each inverter exhibits a voltage gain that is greater than or equal to 2, particularly with a power supply such that (Vd-Vs) > =100 mV, preferably (Vd-Vs) > =120 mV”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of having the supply voltage such that the difference of the positive voltage minus negative voltage causing the voltage gain of each CMOS inverter to be greater than or equal to 2 of DeYong. Doing so would help operating the circuit using the voltage and frequency in a certain range (Zdeblick, 0492).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Kang (US Pub. 2014/0192600).
As per claim 39, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not explicitly teach
a threshold voltage of at least one of the CMOS inverters being different from 0 V.
Kang teaches
a threshold voltage of at least one of the CMOS inverters being different from 0 V [paragraph 0119, “a logical threshold voltage (e.g., 0.35V) of an inverter at a power supply voltage Vdd of 1V”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the threshold voltage of at least one of the CMOS inverters being different from 0 V of Kang. Doing so would help the system to perform sensing operation using voltages output through inverters, and adjusting a potential of a floating gate (Kang, paragraphs 0117-0118).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Poon et al. (US Patent 8,504,503).
As per claim 40, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not teach
a leak resistor parallel to the membrane capacitor.  
Poon teaches 
a leak resistor parallel to the membrane capacitor [Fig. 5B, Col. 9, lines 35-42, “The [Ca.sup.2+] generation circuit 62 operates as an integrator with leakage. Namely, the output signal 58a from the spike detector circuit 58 is used to gate a current source that charges a small capacitor, Ca, which has a voltage that represents the instantaneous [Ca.sup.2+] inside the nerve cell. The dynamics of [Ca.sup.2+] regulation through buffering processes are determined by a resistor, R.sub.reg, which discharges the capacitor, Ca, to bring the [Ca.sup.2+], i.e., the signal 62a, back to its resting level”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include a leak resistor parallel to the membrane capacitor of Poon. Doing so would help discharges the capacitor Ca, to bring the signal 62a back to its resting level (Poon, Col. 9, lines 41-42).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Yonehara et al. (US Patent 5,530,266).
As per claim 41, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not teach
the transistors of the bridge being produced using FD-SOI (Fully Depleted Silicon On Insulator) technology using possibility of control by a substrate, allowing maximum current of the transistors to be controlled by a substrate electrode.  
Yonehara teaches
the transistors of the bridge being produced using FD-SOI (Fully Depleted Silicon On Insulator) technology using possibility of control by a substrate, allowing maximum current of the transistors to be controlled by a substrate electrode [Col. 51, lines 66-67 to Col. 52, lines 1-2, “a semiconductor device having a MOSFET with a high voltage resistance of 10 V or more and a fully depleted high speed CMOS logic integrated therein”; Col. 10, lines 8-11, “This substrate structure is widely known as an SOI structure in which two semiconductor substrates are bonded via the insulation layer”; Col. 51, lines 27-28, “a CMOS circuit formed on SOI (Silicon on Insulator)”; Col. 22, lines 44-48, “the leak current with the operation of a parasitic MOS transistor decreases and the channel potential of a semiconductor device used in the drive circuit is stabilized by controlling the potential of the substrate for the peripheral drive circuit”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of using FD-SOI technology to produce the transistors of Yonehara. Doing so would help reducing stray capacity to attain high speed, preventing latch-up, enabling high degree of integration based on dielectric isolation, etc. (Yonehara, Col. 1, lines 24-35).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Mead et al. (US Patent 4,771,196).
As per claim 42, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik teaches
an additional excitation circuit integrating a potential of the membrane and reinjecting a current resulting from the integration into the membrane capacitor [abstract, “Circuits that model these interactions … include the circuits for excitatory, inhibitory, etc.”; Figs. 5, page 623, Col. 1, 1st paragraph, “an excitatory input will increase the membrane potential”; Fig. 1, page 617, section 2.1, “Excitatory inputs (i > 0) simply add charge to the membrane capacitance”];
Zhao teaches
which additional excitation circuit has the midpoint of the transistors of the bridge as an input and output [Fig. 6, excitation];
Schaik, Zhao and Zdeblick do not teach
additional excitation circuit comprises a follower amplifier, a delay line, an integrating amplifier, and a transconductance allowing the current to be obtained that is to be reinjected into the membrane capacitor on the basis of an output voltage of the integrating amplifier.  
Mead teaches 
circuit comprises a follower amplifier, a delay line, an integrating amplifier, and a transconductance allowing the current to be obtained that is to be reinjected into the membrane capacitor on the basis of an output voltage of the integrating amplifier [abstract, “An electronically variable active analog delay line utilizes cascaded differential transconductance amplifiers with integrating capacitors and negative feedback from the output to the input of each noninverting amplifier”; Fig. 1, Col. 1, lines 63-68 to Col. 2, lines 1, “an electronic delay line is provided as a transmission line with electronically controllable delay through each of a plurality of cascaded delay sections. Each delay section comprises a follower-integrator. Each follower-integrator comprises a differential transconductance amplifier for charging a capacitor C”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include a circuit comprises a follower amplifier, a delay line, an integrating amplifier, and a transconductance allowing the current to be obtained that is to be reinjected into the membrane capacitor on the basis of the output voltage of the integrating amplifier of Mead. Doing so would help controlling the transconductances of the cascaded amplifiers to produce the desired time-constant (delay) for stable operation (Mead, abstract).

Claims 43 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Hubert (US Pub. 2005/0240782).
As per claim 43, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik, Zhao and Zdeblick do not teach
using a stochastic resonance phenomenon through reception of an external excitation of two different currents:6Docket No. 515065US Preliminary Amendmenta periodic current with insufficient amplitude for generating spikes and a random noise current.
Hubert teaches
using a stochastic resonance phenomenon through reception of an external excitation of two different currents:6Docket No. 515065US Preliminary Amendmenta periodic current with insufficient amplitude for generating spikes and a random noise current [claim 6, “a first current source adapted to provide substantially constant current at at least two different current levels, the first current source switching between current levels on a periodic or aperiodic basis; and a second current source adapted to provide a noise current that varies on a random or pseudo-random basis”; Since Schaik teaches on page 618, Col. 1, 2nd paragraph that the system uses the current to create the spike, while Hubert teaches receiving the periodic current and the noise current, therefore, the combination of Schaik and Hubert read on the above claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of using a stochastic resonance phenomenon through reception of an external excitation of two different currents:6Docket No. 515065US Preliminary Amendmenta periodic current with insufficient amplitude for generating spikes and a random noise current of Hubert. Doing so would help generating the spike based on the received currents.

As per claim 52, Schaik, Zhao and Zdeblick teach the method as claimed in claim 51.
Schaik, Zhao and Zdeblick do not teach
an intrinsic thermal noise of the artificial neuron is injected at the input thereof.  
Hubert teaches
an intrinsic thermal noise of the artificial neuron is injected at the input thereof [Fig. 1, paragraph 0027, “the current source 10 may include, in addition to bi-level current source 12, a second current source 13 which is adapted to deliver a pseudo-noise current component I.sub.N to the current supply”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include an intrinsic thermal noise of the artificial neuron is injected at the input of Hubert. Doing so would help generating the spike based on the received currents.

Claims 44, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Aparin et al. (US Pub. 2012/0011091).
As per claim 44, Schaik, Zhao and Zdeblick teach the artificial neuron as claimed in claim 31.
Schaik teaches in Fig. 1 “a neuron circuit”.
Schaik further teaches in on page 622, section 3.3 that “The connections between biological neurons are called synapses. A spike arriving at a synapse can be excitatory, inhibitory, or shunting inhibitory”
Schaik, Zhao and Zdeblick do not explicitly teach
at least two artificial neurons, as defined in claim 31, a pre-neuron and a post-neuron respectively, connected together by a synaptic circuit.  
Aparin teaches
at least two artificial neurons, as defined in claim 31, a pre-neuron and a post-neuron respectively, connected together by a synaptic circuit [paragraph 0008, “a synaptic electrical circuit for connection between a pre-synaptic neuron circuit and a post-synaptic neuron circuit”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the process of connecting a pre-neuron and a post-neuron together by a synaptic circuit of Aparin. Doing so would help determining a connection between the pre-synaptic neuron circuit and the post-synaptic neuron circuit (Aparin, 0008).

As per claim 49, Schaik, Zhao, Zdeblick and Aparin teach the neural network as claimed in claim 44.
Schaik further teaches
two artificial neurons [page 622, section 3.3, “connections between biological neurons”], including a first neuron oscillating at a higher frequency and a second neuron oscillating at lower frequency [page 620, Col. 1, 2nd paragraph, “the refractory period is also an important variable that creates different spiking behaviours in different neurons … this can be used to tune the neuron and make it sensitive to particular amplitude modulation frequencies in its input signal”; It can be seen that the neurons oscillating at different frequencies], the first neuron operating in a burst mode by being coupled to the second neuron by two synapses, one of which is an excitatory synapse from the first neuron to the second neuron, and the other one of which is an inhibitory synapse from the second neuron to the first neuron [page 622, section 3.3, “The connections between biological neurons are called synapses. A spike arriving at a synapse can be excitatory, inhibitory”].  

As per claim 51, Schaik, Zhao, Zdeblick and Aparin teach the neural network as claimed in claim 44.
Schaik further teaches
a neural network is used as defined in claim 44 [abstract, “these building blocks allow the implementation of electronic spiking neural networks”].  

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. in view of Aparin and further in view of Chen et al. (US Pub. 2012/0274390).
As per claim 50, Schaik, Zhao, Zdeblick and Aparin teach the neural network as claimed in claim 44.
Schaik, Zhao, Zdeblick and Aparin do not explicitly teach
the membrane and delay capacitances of the second neuron being at least 100 times larger than those of the first neuron.  
Chen teaches 
the membrane and delay capacitances of the second neuron being at least 100 times larger than those of the first neuron [paragraph 0015, “The capacitance of the second capacitor C2 of third power circuit 40 is greater than the capacitance of the second capacitor C2 of the second power circuit 30”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the delay capacitances of the second neuron being larger than those of the first neuron of Chen. Doing so would help adjusting the delay time of the second delay circuit to be greater than the delay time of the first delay circuit (Chen, 0015).

Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. in view of Hubert and further in view of Chicca et al. (Neuromorphic electronic circuits for building autonomous cognitive systems-Applicant provided NPL).
As per claim 53, Schaik, Zhao, Zdeblick and Hubert teach the method as claimed in claim 52.
Schaik, Zhao, Zdeblick and Hubert do not teach
multiple frequency spikes at an output of the artificial neuron are applied to an input of an integrating circuit, an output of which is connected to a first input of an excitatory synapse, a second input thereof being connected to the artificial neuron.  
Chicca teaches
multiple frequency spikes at an output of the artificial neuron are applied to an input of an integrating circuit [Fig. 3, page 5, Col. 1, 1st paragraph, “The input spike (the voltage pulse Vin) is applied to both MD3 and MS3”], an output of which is connected to a first input of an excitatory synapse [Fig. 3 shows the output of the integrating circuit connects to Vw (first input to MD2)], a second input thereof being connected to the artificial neuron [Fig. 3 shows the input spike Vin connects to the second input MD3].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include multiple frequency spikes at an output of the artificial neuron are applied to an input of an integrating circuit, an output of which is connected to the first input of an excitatory synapse, a second input thereof being connected to the artificial neuron of Chicca. Doing so would help determines the Excitatory Post Synaptic Currents amplitude, depends on the voltages input (Chicca, page 5, Col. 1, 1st paragraph).

As per claim 54, Schaik, Zhao, Zdeblick, Hubert and Chicca teach the method as claimed in claim 53.
Chicca further teaches
the integrating circuit comprises an NMOS transistor [Fig. 3, Ms2], a source of which, corresponding to an output of the integrating circuit, is connected to a capacitor [Fig. 3 shows the output of the circuit corresponding to the source of Ms2 connects to the capacitor Cstd], a gate and drain of the transistor being connected together and corresponding to an input of the integrating circuit [Fig. 3, Vstd which corresponding to the input of the circuit].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the integrating circuit comprises an NMOS transistor, a source of which, corresponding to an output of the integrating circuit, is connected to a capacitor, a gate and drain of the transistor being connected together and corresponding to an input of the integrating circuit of Chicca. Doing so would help determines the Excitatory Post Synaptic Currents amplitude, depends on the voltages input (Chicca, page 5, Col. 1, 1st paragraph).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. in view of Jones et al. (US Pub. 2015/0335659) and further in view of Fukasawa et al. (Activities of Excitatory Cells of Neuron and Unicellular Organism).
As per claim 58, Schaik, Zhao and Zdeblick teach the artificial central pattern generator as claimed in claim 55.
Schaik, Zhao and Zdeblick do not explicitly teach
a pre-neuron operating in a burst mode and a post-neuron operating in an oscillating mode, associated by an inhibitory synapse.  
Jones teaches
a pre-neuron operating in a burst mode associated by an inhibitory synapse [paragraph 0029, “Thalamic relay neurons can fire in distinct `tonic` and ‘burst’ modes … The burst firing mode, in comparison, occurs when the membrane is hyperpolarized such that T-type voltage-gated calcium channels are allowed to recover from inactivation”; It can be seen that the relay neuron can be the pre-neuron].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include a neuron operating in a burst mode of Jones. Doing so would help increasing hyperpolarizing tonic inhibition, and increasing the drive onto GABAergic thalamic reticular nucleus neurons (Jones, 0029).
Schaik, Zhao, Zdeblick and Jones do not teach
a post-neuron operating in an oscillating mode.
Fukasawa teaches
a post-neuron operating in an oscillating mode [page 100, Col. 2, last paragraph, “The mode of oscillation is astable … The neuron operates as an astable mode tuned to external injection”; It can be seen that the neuron operates as an astable mode can be the post-neuron].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include a neuron operating in a oscillating mode of Fukasawa. Doing so would help improving variation (stabilization) of timing and the period by mutual injection among neurons (Fukasawa, page 101, Col. 1, section D).

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Fukasawa et al. (Activities of Excitatory Cells of Neuron and Unicellular Organism).
As per claim 59, Schaik, Zhao and Zdeblick teach the artificial central pattern generator as claimed in claim 55.
Schaik further teaches
two artificial neurons mutually coupled by two inhibitory synapses, so that each of the neurons is both a pre- and post- neuron [page 622, section 3.3, “The connections between biological neurons are called synapses. A spike arriving at a synapse can be inhibitory”; page 623, Col. 2, 1st paragraph, inhibitory synapses].  
Schaik, Zhao and Zdeblick do not explicitly teach
two artificial neurons both operating in an oscillating mode (emphasis added).
Fukasawa teaches
two artificial neurons both operating in an oscillating mode [page 100, Col. 2, last paragraph, “The mode of oscillation is astable … The neuron operates as an astable mode tuned to external injection”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the neuron operating in the oscillating mode of Fukasawa. Doing so would help improving variation (stabilization) of timing and the period by mutual injection among neurons (Fukasawa, page 101, Col. 1, section D).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Schaik in view of Zhao et al. in view of Zdeblick et al. and further in view of Jones et al. (US Pub. 2015/0335659).
As per claim 60, Schaik, Zhao and Zdeblick teach the artificial central pattern generator as claimed in claim 55.
Schaik further teaches
two artificial neurons mutually coupled by two inhibitory synapses, so that each of the neurons is both a pre- and post- neuron [page 622, section 3.3, “The connections between biological neurons are called synapses. A spike arriving at a synapse can be inhibitory”; page 623, Col. 2, 1st paragraph, inhibitory synapses].  
Schaik, Zhao and Zdeblick do not explicitly teach
two artificial neurons both operating in a burst mode (emphasis added).
Jones teaches 
two artificial neurons both operating in a burst mode [paragraph 0029, “Thalamic relay neurons can fire in distinct `tonic` and ‘burst’ modes … The burst firing mode, in comparison, occurs when the membrane is hyperpolarized such that T-type voltage-gated calcium channels are allowed to recover from inactivation”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for modelling the spike generation process in the biological neuron of Schaik to include the neuron operating in the burst mode of Jones. Doing so would help increasing hyperpolarizing tonic inhibition, and increasing the drive onto GABAergic thalamic reticular nucleus neurons (Jones, 0029).

Allowable Subject Matter
Claims 45-48 and 56-57 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 45 is allowable for disclosing the neural network as claimed in claim 44,
the synaptic circuit including two inputs and including two transistors connected in series by drains thereof, at least one of the transistors being of NMOS type controlled by a gate potential corresponding to a first input of the synaptic circuit, a gate of a second one of the transistors corresponding to a second input of the synaptic circuit, an output of the synaptic circuit corresponding to a source of the NMOS transistor being connected to an output potential of the post-neuron.  
the closest references found 
Schaik (Building blocks for electronic spiking neural networks) in Fig. 1 discloses a neuron circuit supplied by power supply V+ and V-, comprising a PMOS and NMOS connects in series generating a bridge and connecting with Cmem, a delay capacitor, first and second inverters, where the output of the first inverter connects to the input of the second inverter. Schaik in page 622, section 3.3, also teaches “The connections between biological neurons are called synapses. A spike arriving at a synapse can be excitatory, inhibitory … depending on the neurotransmitter released by the pre-synaptic cell, and on the type of receptors in the post-synaptic cell”.
Aparin et al. (US Pub. 2012/0011091) discloses in paragraph 0008 that a synaptic electrical circuit for connection between a pre-synaptic neuron circuit and a post-synaptic neuron circuit.
However, the prior art of record do not teach or suggest, individually or in combination, 
the synaptic circuit including two inputs and including two transistors connected in series by drains thereof, at least one of the transistors being of NMOS type controlled by a gate potential corresponding to a first input of the synaptic circuit, a gate of a second one of the transistors corresponding to a second input of the synaptic circuit, an output of the synaptic circuit corresponding to a source of the NMOS transistor being connected to an output potential of the post-neuron.  
Therefore the combination of features is considered to be allowable.
Claims 46-48 are considered to be allowable because they are dependent on claim 45.

Claim 56 is allowable for disclosing the artificial central pattern generator as claimed in claim 55, the inhibitory synapse including first and second synaptic inputs and including two transistors connected in series by drains thereof, at least one of the transistors being of NMOS type controlled by a gate potential corresponding to the first synaptic input, a gate of a second one of the transistors corresponding to the second synaptic input being connected to an output of two inverters in series, an input of the first inverter being subject to a membrane potential of the pre-neuron, an output of the synapse 10Application No. 16/092,649 Reply to Office Action of December 16, 2021 corresponding to the source of the NMOS transistor being connected to an output potential of the post-neuron.  
the closest references found 
Schaik (Building blocks for electronic spiking neural networks) in Fig. 1 discloses a neuron circuit supplied by power supply V+ and V-, comprising a PMOS and NMOS connects in series generating a bridge and connecting with Cmem, a delay capacitor, first and second inverters, where the output of the first inverter connects to the input of the second inverter. Schaik in page 622, section 3.3, also teaches “The connections between biological neurons are called synapses. A spike arriving at a synapse can be excitatory, inhibitory … depending on the neurotransmitter released by the pre-synaptic cell, and on the type of receptors in the post-synaptic cell”.
Aparin et al. (US Pub. 2012/0011091) discloses in paragraph 0008 that a synaptic electrical circuit for connection between a pre-synaptic neuron circuit and a post-synaptic neuron circuit.
However, the prior art of record do not teach or suggest, individually or in combination, 
the inhibitory synapse including first and second synaptic inputs and including two transistors connected in series by drains thereof, at least one of the transistors being of NMOS type controlled by a gate potential corresponding to the first synaptic input, a gate of a second one of the transistors corresponding to the second synaptic input being connected to an output of two inverters in series, an input of the first inverter being subject to a membrane potential of the pre-neuron, an output of the synapse 10Application No. 16/092,649 Reply to Office Action of December 16, 2021 corresponding to the source of the NMOS transistor being connected to an output potential of the post-neuron.  
Therefore the combination of features is considered to be allowable.

Claim 57 is allowable for disclosing the artificial central pattern generator as claimed in claim 55, the inhibitory synapse including first and second synaptic inputs and including two transistors connected in series by drains thereof, at least one of the transistors being of NMOS type controlled by a gate potential corresponding to the first synaptic input, a gate of a second one of the transistors corresponding to the second synaptic input being connected to a gate of the NMOS transistor of the bridge of the pre-neuron, an output of the synapse corresponding to the source of the NMOS transistor being connected to the output potential of the post-neuron.  
the closest references found 
Schaik (Building blocks for electronic spiking neural networks) in Fig. 1 discloses a neuron circuit supplied by power supply V+ and V-, comprising a PMOS and NMOS connects in series generating a bridge and connecting with Cmem, a delay capacitor, first and second inverters, where the output of the first inverter connects to the input of the second inverter. Schaik in page 622, section 3.3, also teaches “The connections between biological neurons are called synapses. A spike arriving at a synapse can be excitatory, inhibitory … depending on the neurotransmitter released by the pre-synaptic cell, and on the type of receptors in the post-synaptic cell”.
Aparin et al. (US Pub. 2012/0011091) discloses in paragraph 0008 that a synaptic electrical circuit for connection between a pre-synaptic neuron circuit and a post-synaptic neuron circuit.
However, the prior art of record do not teach or suggest, individually or in combination, 
the inhibitory synapse including first and second synaptic inputs and including two transistors connected in series by drains thereof, at least one of the transistors being of NMOS type controlled by a gate potential corresponding to the first synaptic input, a gate of a second one of the transistors corresponding to the second synaptic input being connected to a gate of the NMOS transistor of the bridge of the pre-neuron, an output of the synapse corresponding to the source of the NMOS transistor being connected to the output potential of the post-neuron.  
Therefore the combination of features is considered to be allowable.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Eleftheriou et al. (US Pub. 2016/0379110) describes a neuromorphic processing device has a device input for receiving an input data signal, an assemblage of neuron circuits, and a device output circuit, connected to neuron output circuits of the assemblage, for producing a device output signal dependent on neuron output signals of the assemblage.
Yoon et al. (US Pub. 2016/0042271) describes a method for configuring an artificial neuron includes receiving a set of input spike trains comprising asynchronous pulse modulation coding representations to generate output spikes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128